233 S.W.3d 239 (2007)
Lawrence P. KAPLAN, Plaintiff/Appellant,
v.
Laura J. KHOURY, Defendant/Respondent.
No. ED 89570.
Missouri Court of Appeals, Eastern District, Division Three.
September 18, 2007.
Lawrence P. Kaplan, St. Louis, MO, for appellant.
Agota Peterfy, St. Louis, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
Lawrence P. Kaplan ("Kaplan") appeals the judgment of the trial court dismissing his action for injurious falsehood against Laura J. Khoury ("Khoury"). Kaplan argues the court erred in finding that intra-corporate immunity applied to statements made by Khoury.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).